DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/26/2022 has been entered and considered by the examiner.  

Allowable Subject Matter

Claims 21, 22, 24-31, and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the prior art on the Information Disclosure Statements (IDSs) filed on 1/26/2022 was performed and the new prior art of record does not read on the reasons for allowability given below.  An updated search has been performed and Applicants remarks and amendments filed on 9/23/2021 have been fully considered, and these remarks and amendments have overcome the prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a UE receiving from a base station via higher layer signaling a set of ways to send a first transport block to the base station and also receiving an indicator of which way to send the first transport block from the set of ways to send the first transport block, wherein once the indicator is received, the UE receives the first transport block according to the indicated way to send the first transport block and then sends the first transport block to the base station using the 
These limitations, in combination with the remaining limitations of claims 21, 30, and 39, are not taught nor suggested by the prior art of record. Claims 22, 24-29, 31, and 33-42 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KENT KRUEGER/Primary Examiner, Art Unit 2474